Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Species A): Coronaviruses and viruses, with traverse, filed October 18, 2021 is acknowledged and has been entered. Claims 12, 13, 18 and 26-30 read on the elected species.  Claims 19 and 25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected species.  Accordingly, claims 12, 13, 18, 19, and 25-30 are pending.  Claims 12, 13, 18, and 26-30 are under examination.

2.	Applicant traverses the restriction requirement on the grounds that an application should be able to claim a reasonable finite number of species within a claimed genus as long as at least one genus claim encompassing all the species is patentable.
	Upon further consideration, all the species of the virus genus recited in claim 18 have been rejoined for prosecution on the merits.  
With respect to the genus of 3 pathogens in each of claim 18 viruses, claim 19 bacteria, and claim 25 toxins; Applicant’s argument is not persuasive because each independent and distinct pathogen species individually has been shown to have different molecular and chemical requirements in a method where vaccine therapeutic 
The restriction requirement is, therefore, maintained for reasons of record.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Based on the Filing Receipt, the present application is a CON of ASN 14/704,429 filed on May 5, 2015, which claims the benefit of priority of Provisional Application Number 61/988,517 filed on May 5, 2014.  Accordingly, the effective filing date of the instant application is May 5, 2014 which is the filing date of Provisional Application Number 61/988,517 from which the benefit of priority is claimed. 

Specification
4.	A reference to the prior application ASN 14/704,429 has been inserted in the first sentence of the specification of this application or in an application data sheet (37 CFR 

5.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings:
Figures 2A-2D have not been differentially described.
Figures 3A-3D have not been differentially described.
Figures 6A-6F have not been differentially described.
Figures 8B and 8C have not been differentially described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 12, 13, 18, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 lacks antecedent basis in reciting, “the newly proliferated ASC.”	
Claim 12 is vague and indefinite in reciting, “isolating the newly proliferated ASC from the separated cells” because it fails to clearly define how these newly proliferated ASCs are isolated from all the other separated cells, especially and including ASCs that are not newly proliferated.
Claim 12 is indefinite for using parenthetical symbols for “(MENSA)” because it is unclear whether the limitation within the parenthesis is part of the claimed invention.
	Claim 12 is ambiguous in reciting, “vaccine-specific antibody secreting cells (ASC) or antibodies in the MENSA” because it fails to clearly define what is encompassed in the recitation of “antibodies” in the MENSA and in all occurrences in the claim relative to plasma antibodies. Perhaps, Applicant intends, “vaccine-specific antibody secreting cells (ASC) or antibodies secreted therefrom.” Additionally, it is unclear how the vaccine-specific ASCs and the vaccine-specific antibodies secreted therefrom are specifically identified and measured relative to other ASCs and antibodies in the MENSA which are “contaminating pre-existing plasma antibodies.”
	Claim 12 is vague and indefinite in reciting, “standard or control” because it is unclear what is encompassed in the recitation of “standard or control” as used in the claim and “standard” and “control” are subjective terms lacking a comparative basis for defining their metes and bounds. See also claim 13.

Claim 12 is vague and indefinite in reciting, “an increase in vaccine-specific ASC or antibodies in the MENSA … indicates an efficacious vaccine” because it is unclear how efficacy of the vaccine is indicated solely on the basis of vaccine binding specificity of secreted antibodies in vitro, increase in the number of vaccine-specific ASC and/or increased antibody secreted from the vaccine-specific ASC.
Claim 13 lacks clear antecedent basis in reciting, “pre-existing vaccine specific antibodies.”
Claim 13 lacks antecedent basis in reciting, “pre-existing ASC.”
Claim 26 lacks clear antecedent basis and is confusing in reciting, “the newly proliferated ASC are separated and isolated from the plasma using Ficoll-gradient separation or elutriation” because newly proliferated ASC appears to be mixed with the whole blood or PBMC in claim 12 when separated from the plasma.  It is, therefore, specifically unclear how the newly proliferated ASCs are isolated from the plasma in the presence of whole blood or PBMC using Ficoll-gradient separation or elutriation. Perhaps, Applicant intends, “the whole blood or PBMC is separated from the plasma using Ficoll-gradient separation or elutriation.”
Claim 27 lacks clear antecedent basis and is confusing in reciting, “the newly proliferated ASC are separated and isolated from the separated cells” because as recited in claim 12, “the newly proliferated ASC are isolated from the separated cells” rather than separated from the separated cells.

Claim 28 is indefinite in reciting, “through the use of antibodies” because it fails to clearly define what method step encompasses this claimed use of antibodies.
Claim 30 is indefinite in reciting, “ELISPOT.”  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.	  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
7.	Claim 12, 13, 18, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0229914) in view of Ahmed et al. (2010/0279352).
Lee et al. disclose a method of assessing vaccine efficacy against a viral disease including immune antibody response of a subject after vaccination through the secretion and presence of vaccine-specific antibodies (Abstract; [0004, 0005, 0024, 0025, 0035, 0167]; Example 4). The viral disease may be from Influenza A or Influenza B virus; the vaccine may be H1N1, H3N2, or H5N1 vaccine; and the antibodies secreted from newly proliferated antibody secreting cells (ASC) or plasmablasts present in the subject are influenza-specific antibodies ([0011, 0013, 0032, 0167]; Figure 4; Figure 13). Other viruses and vaccines include Rhinovirus, Coronavirus, and Adenovirus [0032]. Lee et al. teach obtaining a whole blood or PBMC from the subject 3-30 days following vaccine administration or antigen exposure [0003-0005, 0024, 0035, 0036, 0039; 0054, 0142, 0156, 0167].  Lee et al. teach separating plasma from the whole blood or PBMC including newly proliferated ASC or plasmablasts via ficoll gradient separation ([0142, 0150]; Example 1). Lee et al. teach identifying the newly proliferated ASC or plasmablasts from the separated cells using antibodies specific for one or more cell surface markers (i.e. antigens) comprising CD19, CD27, CD38, IgD, and CD138; isolating the identified newly proliferated ASC or plasmablasts via fluorescence activated cell sorting (FACS); and measuring the number of vaccine-specific ASC via flow cytometry and/or vaccine-specific antibodies secreted therefrom using ELISPOT 
Lee et al. differ from the instant invention in failing to teach washing the isolated newly proliferated ASCs prior to culturing the newly proliferated ASCs.
Ahmed et al. teach high efficient methods for producing antibody molecules that bind to an antigen.  Ahmed et al. teach obtaining peripheral blood mononuclear cells (PBMC) from a subject exposed to antigen including a vaccine, separating via elutriation or ficoll gradient separation, and isolating a population of antibody secreting cells (ASC: blasting cells collected at @ day 7 post vaccination or immunogen exposure at a time when ASC antibody reactive to the antigen expression is high) using antibodies specific for one or more of CD19, CD27, and CD38 to produce newly proliferated (generated) ASCs expressing CD38high, CD27 high, and CD19 high via fluorescence activated cell sorting (FACS, flow cytometry) (Abstract; Figure 1; Figure 2; [0006, 0009, 0011-0015, 0024, 0421, 0440, 0441, 0544, 0546]; Example 1).  Ahmed et al. teach further using antibody specific for intracellular Ki67 to isolate the newly proliferated ASC ([0422]; 
One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in combining the teaching of Ahmed in specifically washing isolated ASC to remove residual plasma antibodies and culturing the ASC in a medium that supports maintenance of ASC and antibody secretion for use in the method of Lee in obtaining vaccine-specific newly proliferated ASC and antibodies secreted therefrom that provides indication of vaccine efficacy because both references teach analogous art in determining correlation between ASC antibody secretion and vaccine efficacy.  One of ordinary skill in the art at the time the invention was filed would have been motivated to further wash the ASCs after separation and isolation from other cells in order to remove any residual contaminating pre-existing plasma IgG that occurs after vaccination or antigen exposure.
With respect to the recitation of “wherein the washed ASC comprises at least a 106 or 107 -fold reduction of contaminating pre-existing plasma antibodies relative to whole blood or plasma or PBMC” in claim 12; Ahmed et al., indeed, teach washing isolated ASCs and even heat-inactivating residual plasma prior to culturing the newly proliferating ASC in culture medium that supports maintenance of ASC and antibody secretion; thereby, substantially reducing any contaminating pre-existing plasma antibodies in the ASC relative to whole blood or plasma. It is also maintained that “at least a 106 or 107 -fold” values both encompass result effective variables which the prior 

8.	No claims are allowed.

Remarks
9.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Makela et al. (Virus-Specific, Antibody-Secreting Cells During Upper Respiratory Infections. Journal of Medical Virology 47: 416-420 (1995)) teach that ELISPOT method is applicable as a diagnostic tool for viral respiratory infections (Abstract). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 8, 2022